DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 17 May 2022, which papers have been made of record.
Claims 1-11 and 13-21 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Wakeman on 2 June 2022
The application has been amended as follows: 
IN THE CLAIMS:
Claim 9 (currently amended). The method according to claim 6,
	wherein the plurality of bearing cage segments or the plurality of roller spacers are formed from polyetheretherketone (PEEK) reinforced with glass or carbon fibers, and
	wherein the plurality of bearing cage segments are not in mutual contact or the plurality of roller spacers are not in mutual contact.

IN THE SPECIFICATION:
Please amend the Specification at paragraph [0012] as follows:

[0012] The cage can be formed in particular from a plastic, in particular polyetheretherketone (PEEK). Such a plastic cage provides a light, but nonetheless stable cage. In addition, the segment cage can be fiber-reinforced.  The reinforcing fibers may include in particular glass fibers, carbon fibers, or the like.  In this way, the segment cage is further reinforced.

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art made of record does not explicitly disclose or fairly teach the steps of “after mounting the plurality of tapered rollers on the raceway, placing at least one assembly ring around the plurality of tapered rollers to hold the plurality of tapered rollers around the first rolled-on surface element, and moving the first rolled-on surface element and/or a second rolled-on surface element coaxially and vertically toward each other such that a portion of the second rolled-on surface element contacts the at least one assembly ring and pushes the at least one assembly ring axially off the plurality of tapered rollers,” in combination with the remaining limitations of the claim.
Regarding claim 15, the prior art of record does not explicitly disclose or fairly teach that “the at least one assembly ring is configured such that the at least one assembly ring will be pushed axially off the plurality of tapered rollers in response to a raceway of a second rolled-on surface element being moved downwardly and coaxially in contact with the plurality of rollers,” in combination with the remaining limitations of the claim.  The examiner notes that claim 15 recites “at least one assembly ring around the plurality of tapered rollers and holding the plurality of tapered rollers against the first rolled-on surface element” and that Applicant’s arguments, presented in the Response at pages 7 and 8 regarding the interpretation of the term “around” are persuasive, in combination with the amendment to the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/03/2022